
	
		I
		112th CONGRESS
		1st Session
		H. R. 1757
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make permanent the estate tax provisions enacted as
		  part of the Tax Relief, Unemployment Insurance Reauthorization, and Job
		  Creation Act of 2010.
	
	
		1.Estate tax provisions of Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010
			 made permanent
			(a)In
			 generalTitle III of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 is
			 amended by striking section 304 (relating to application of EGTRRA sunset to
			 this title).
			(b)Conforming
			 amendmentSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended—
				(1)in subsection (a)
			 by striking apply— and all that follows and inserting to
			 taxable, plan, or limitation years beginning after December 31, 2012,
			 and
				(2)in subsection (b)
			 by striking years, estates, gifts, and transfers and inserting
			 years.
				
